                                                               CLERKS OFFICE U.S. DIST. COURT
                                                                  AT CHARLOTTESVILLE, VA
                                                                         FILED
                                                                    03/31/2020
                                                                  JULIA C. DUDLEY, CLERK
                                  UNITED STATES DISTRICT COURT    BY: /s/ J. JONES
                                                                      DEPUTY CLERK
                                  WESTERN DISTRICT OF VIRGINIA
                                    CHARLOTTESVILLE DIVISION

  CHARLES W. FERGUSON, et al.,
                                                             CASE NO. 3:19-cv-00075
                                     Plaintiffs

                             v.                               MEMORANDUM OPINION

  JOHN HENRY FERGUSON, et al.,
                                                              JUDGE NORMAN K. MOON
                                     Defendants.


       This matter is before the Court on its own motion to address the Court’s subject-matter

jurisdiction over this action. Plaintiff Charles W. Ferguson—also suing on behalf of the

unidentified “Heirs of Roger M. Ferguson”—seeks injunctive, declaratory, and compensatory

relief against individual landowners1 and private surveyors2 for violations of his due process and

equal protection rights. Dkt. 1. He alleges that these violations stem from Defendants’ obtainment

of erroneous and discriminatory state court judgments, and asks that this Court grant “injunctive

and declaratory relief against all further action of this nature in the future.” Dkt. 1 ¶ 50. However,

because Plaintiff asks this Court to sit in review of state court decisions, the Rooker-Feldman

doctrine establishes that this Court lacks subject-matter jurisdiction over Plaintiff’s action, and

thus it must be dismissed.




       1
         John Henry Ferguson, Saundra Ferguson, Elizabeth Jackson, and Ray Jackson. Dkt. 1;
Dkt. 24 at 19.
       2
         Dodd and Associates, PLLC, James N. Taylor (deceased), and Larry B. Newman. Dkt. 1;
Dkt. 24 at 19.


                                                   1
                                                Background

        Plaintiff3 filed this action on December 6, 2019, seeking injunctive relief, declaratory

judgment, and damages exceeding $10 million against Defendants following state court

proceedings dating back to 2001 that ultimately resolved an intra-family boundary dispute between

the parties. Dkt. 24 at 2 (summarizing litigation history); Ferguson v. Ferguson, No. CL15001013-

00 (Va. Cir. Ct. Oct. 11, 2016). The Culpeper County Circuit Court determined over ten years ago

the boundary between Plaintiff’s farm and a tract of land owned by Defendants, and Plaintiff has

attempted to challenge this determination in various legal proceedings ever since. Id. In the present

action—the most recent of these attempts—Plaintiff brings suit against the landowners of the

adjacent tract and private surveyors appointed by the Culpeper circuit court to assist it in resolving

the boundary dispute. Dkt. 24-6; Dkt. 24 at 2. “Specifically, the defendants have scheduled oral

interrogatories on December 10, 2019 to seek information for the purpose to seize and attach

property owned by the Plaintiff, pursuant to illegal and unconstitutional orders issued by the

Sixteenth Judicial Circuit, dated July 27, 2016 and July 16, 2018 respectively.” Dkt. 1 ¶ 3. As a

result, “[t]he Plaintiff brings this action to the United States District Court because it cannot get a

fair and impartial hearing in state court.” Id. ¶ 10. Plaintiff’s complaint contains two counts: (1)

that Plaintiff was denied due process under both the Virginia and U.S. Constitutions, and (2) that

Plaintiff was denied equal protection of the law because the state court entered adverse rulings

against him on the basis of his race in violation of the U.S. Constitution’s Fourteenth Amendment.

Id. ¶¶ 20, 37.




        3
        Although Plaintiff also sues on behalf of the unidentified “Heirs of Roger M. Ferguson,”
the Court shall refer to Plaintiff in the singular for simplicity’s sake. Dkt. 1.


                                                  2
                                             Legal standard

       A determination of whether the Court has subject-matter jurisdiction is a threshold matter.

Under Federal Rule of Civil Procedure 12(h)(3), “[i]f the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.” “Federal courts are not courts of

general jurisdiction; they have only the power that is authorized by Article III of the Constitution

and the statutes enacted by Congress pursuant thereto.” Bender v. Williamsport Area Sch. Dist.,

475 U.S. 534, 541 (1986). See, e.g., 28 U.S.C. §§ 1331, 1332. “When a requirement goes to

subject-matter jurisdiction, courts are obligated to consider sua sponte issues that the parties have

disclaimed or have not presented.” Gonzalez v. Thaler, 565 U.S. 134, 141 (2012). The requirement

of subject-matter jurisdiction cannot be waived or forfeited by the parties. Id. And although a

federal court can be no more lenient with respect to the reach of its subject-matter jurisdiction,

a pro se complaint is to be “liberally construed” and “must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                                Discussion

       The Rooker-Feldman Doctrine states that the subject-matter jurisdiction of federal courts

does not extend to challenges to a state court proceeding, where the federal court is in effect asked

to sit in appellate review of a state court judgment. Jordahl v. Democratic Party of Virginia, 122

F.3d 192, 199 (4th Cir. 1997); See, District of Columbia Court of Appeals v. Feldman, 460 U.S.

462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). It applies to bar “cases brought by

state-court losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Because

the Rooker-Feldman doctrine goes to the Court’s subject-matter jurisdiction, it may be raised sua




                                                 3
sponte at any time during the proceedings. Am. Reliable Ins. Co. v. Stillwell, 336 F.3d 311, 316

(4th Cir. 2003). It applies with equal force to claims alleging constitutional errors by the state

court, barring all state court review except for cases sounding in habeas corpus. Id.; Hurdle v. Com.

of Virginia Dep't of Envtl. Quality, 227 F. Supp. 2d 549, 556 (E.D. Va. 2002).

       Here, Plaintiff seeks to challenge state court decisions allegedly so erroneous and

discriminatory as to violate his federal constitutional rights. He asks this Court to vacate the state

court’s decisions surrounding his long-running boundary dispute with Defendants, presumably so

that he may once again attempt to relitigate the matter. Judge Jones dealt with a similar set of facts

in Belcher v. Kentucky, No. 1:13-cv-00014, 2013 WL 1868364, at *1 (W.D. Va. May 3, 2013).

The plaintiffs, Virginia residents, filed an action to quiet title against the defendants, Kentucky

residents regarding a dispute as to the exact contours of their property line (their properties were

separated by the Virginia-Kentucky line). The state court sided with the defendants, and the

plaintiffs filed the federal action seeking to enjoin the state court judgment as an erroneous

encroachment on “the sovereignty of the Commonwealth of Virginia.” Id. (quoting complaint).

Judge Jones concluded that “[b]ecause the subject-matter jurisdiction of this court does not include

what is in substance appellate review of a state court decision, I must dismiss the case.” Id. at 2.

       Plaintiff’s complaint is a similarly straightforward plea to this Court to overturn state court

rulings decided against him. In fact, Plaintiff himself states that “[t]he Plaintiff brings this action

to the United States District Court because it cannot get a fair and impartial hearing in state court.”

Dkt. 1 ¶ 10. According to Plaintiff, his due process rights were violated because “the state court

orders resulted in a physical invasion of [Plaintiff’s] property.” Id. ¶ 32. He alleges several discrete

procedural and evidentiary rulings by “the lower court,” e.g., id. ¶¶ 6–8, 26–30, stating that the

state court hearings were so full of errors so as to render them “constitutionally flawed.” Id. ¶ 6.




                                                   4
       With respect to his equal protection claim, Plaintiff alleges that “[t]he rules of the Court

have been administered and enforced in in [sic] a favorable way toward the Plaintiff’s white

counterpart.” Id. ¶ 39. “The entire judicial process was uneven handed … It was as though the trial

judge became trial counsel for the Defense.” Id. ¶ 40–41. Several erroneous evidentiary and

procedural rulings were entered against him because of this “unequal and unfair administration

and enforcement of the court’s rules,” resulting in “Plaintiff [being] denied the equal protection of

the laws.” Id. ¶¶ 39–41.

       On both the due process and equal protection claims, Plaintiff states he did not get a fair

shake in state court, either because the Culpeper circuit court’s rulings were so erroneous as to

violate due process, or because the court discriminated against him because of his race. On both

of these claims, Plaintiff claims to be harmed by adverse state court rulings and expressly states

that he “brings this action … because [he] cannot get a fair and impartial hearing in state court.”

Id. ¶ 10. Because this Court lacks the “authority to exercise appellate jurisdiction over state-court

judgments,” the complaint must be dismissed for lack of subject-matter jurisdiction. Hulsey v.

Cisa, 947 F.3d 246, 249 (4th Cir. 2020).

       Furthermore, while Plaintiff appears to challenge non-final orders and evidentiary rulings

by the Culpeper circuit court, “Rooker–Feldman also applies to interlocutory orders issued by state

courts.” Brown & Root, Inc. v. Breckenridge, 211 F.3d 194, 199 (4th Cir. 2000); see also Doctor's

Assocs., Inc. v. Distajo, 107 F.3d 126, 138 (2d Cir.1997) (“It cannot be the meaning of Rooker–

Feldman that, while the inferior federal courts are barred from reviewing final decisions of state

courts, they are free to review interlocutory orders.”) (internal quotation marks omitted). And in

any event, the Culpeper circuit court did in fact enter a final order in the underlying state suit,

which was appealed by Plaintiff to the Supreme Court of Virginia, which found no reversible error




                                                 5
and denied the petition. Dkt. 24-11; Ferguson v. Ferguson, Record No. 190205, Circuit Court No.

Cl15001013-00 (Va. 2019) (denying petition for appeal).

       Finally, the Court notes that even if this case were not barred by the Rooker-Feldman

doctrine, Plaintiff’s complaint appears facially insufficient to state a claim for which relief can be

granted. Plaintiff purports to establish subject-matter jurisdiction through 42 U.S.C. § 1983, but

he fails to allege sufficient facts establishing that any one of the Defendants is a state actor—one

of three elements Plaintiff must allege to state a claim under section 1983. DeBauche v. Trani, 191

F.3d 499, 506 (4th Cir. 1999).

       The seven named Defendants are either individual land owners or surveyors appointed by

the state court to assist in resolving the underlying boundary dispute. Dkt. 1 at 1; Dkt. 24 at 19.

With regard to any allegations that would turn the private conduct of Defendants into acts done

under color of state law, Plaintiff includes only the most sweeping, conclusory allegations. See

Dkt. 1 ¶ 5 (“The defendants are either Virginia government employees or intertwined and have

acted with the knowledge, acquiesce, and under the authority and control of the local government

so that each individual defendant was engaged as agents of the state along with defendants who

were government officials.”); Dkt. 1 ¶ 15 (“Each Defendant acted … under the authority, consent

and color of state law as state actors …”). While this failing may ultimately go to Plaintiff’s failure

to state a claim, rather than the Court’s subject-matter jurisdiction, see Marts v. Republican Party

of Virginia, Inc., 744 F. App'x 806, 807 (4th Cir. 2018), the Court notes that Plaintiff’s only attempt

to invoke this Court’s “federal question” jurisdiction appears on its face to be without merit. 28

U.S.C. § 1331; Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).




                                                  6
                                                Conclusion

       Plaintiff asks this Court to sit in review of Virginia state court decisions decided against

him, but clear precedent establishes that this task lies outside the reach of this Court’s subject-

matter jurisdiction. Because this Court lacks subject-matter jurisdiction, this action cannot be

maintained and will be dismissed. An appropriate order will issue.

                      31st day of March, 2020.
        Entered this _____




                                                  7
